Citation Nr: 1738102	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  17-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to October 31, 2013 for service connection for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to October 31, 2013 for the assignment of a 100 percent evaluation for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1944 to August 1946.  The Veteran is the recipient of the World War II Victory Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On February 23, 2011, VA received the Veteran's service-connection claim for posttraumatic stress disorder (claimed as stress).  

2.  At the time of receipt of the February 23, 2011 claim, there were no pending or otherwise unadjudicated claims for posttraumatic stress disorder.

3.  Throughout the appellate period, the Veteran's posttraumatic stress disorder was manifested by an occupational and social impairment with symptoms of inability to perform activities of daily living including maintenance of minimal personal hygiene and gross impairment in communication.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 13, 2010 for the grant of service connection for posttraumatic stress disorder have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2017).


2.  With resolution of doubt in the Veteran's favor, the criteria for an initial evaluation of 100 percent for posttraumatic stress disorder from July 13, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2017).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Regarding VA's duty to notify, the RO previously sent a letter to the Veteran providing the notice required for how effective dates are determined in February 2011.  Benefits were subsequently granted, and the Veteran appealed the effective date assigned.  

Earlier Effective Date - Service Connection 

Generally, the assignment of an effective date is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. § 5110(a).  If, however, an award of service connection granted pursuant to a liberalizing law or administrative issue, the effective date may be awarded as of the effective date of the liberalizing law or administrative issue, provided that the Veteran's claim is received within one year of that date.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  


Pertinent to the Veteran's request for an earlier effective date is the amendment to 38 C.F.R. § 3.304(f).  That regulation governing posttraumatic stress disorder was amended, effective July 13, 2010, and relaxed the evidentiary standards for granting service connection for posttraumatic stress disorder in certain instances.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to such veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Here, the Board finds than an effective date of July 13, 2010 is warranted for the grant of service connection.  The Veteran filed his service-connection claim for a stress condition in February 2011-within one year of the liberalizing law.  The RO ultimately granted service connection in August 2013 citing only the Veteran's lay statements as to the stressor and a VA examiner's finding that the Veteran's posttraumatic stress disorder was related to a fear of hostile military or terrorist activity.  Thus, because the Veteran's claim was filed within one year of the liberalizing law, and because the Veteran's claim was granted pursuant to the liberalizing law, the Board finds that an effective date of July 13, 2010 is warranted.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  

The Veteran asserts that an effective date of 2008 should be awarded, presumably because that is the date that the Veteran first filed an application for pension.  See Letter dated November 2014.  The Board notes, however, that even if VA erred in not construing the 2008 application as one for disability compensation, the Veteran did not identify any psychological disorder in that application.  Although the Veteran later filed an application for disability compensation in January 2011, again, he only claimed service connection for colon cancer, prostate cancer, a lumbar spine disability, a vision disability, hearing loss, and old age.  Neither of these applications suggest an intent by the Veteran to file a service connection claim for posttraumatic stress disorder, nor can this evidence reasonably be interpreted as an informal service connection claim for posttraumatic stress disorder.  See 38 C.F.R. § 3.400(o)(2).  Thus, a 2008 effective date is unwarranted.

The Board can discern no other potential source of an earlier effective date.  In sum, the Veteran does not meet the criteria for establishing an effective date prior to July 13, 2010 for the grant of service connection posttraumatic stress disorder.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  

On the facts found above, an effective date for the grant of service connection for posttraumatic stress disorder of July 13, 2010-but no earlier-is granted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Increased Evaluation

The Veteran is also challenging the disability evaluation assigned following an initial grant of service connection for posttraumatic stress disorder in an August 2013 rating decision and an increase in the disability evaluation assigned in a December 2013 rating decision.  

The Veteran's posttraumatic stress disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is evaluated under the General Rating Formula for Mental Disorders.  In pertinent part, that diagnostic code provides the following: 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

The Board finds the criteria for a 100 percent evaluation are more nearly approximated by the Veteran's symptoms. The Veteran's spouse submitted a February 2013 statement, noting the Veteran had significant and severe manifestations of posttraumatic stress disorder, including gross communication impairment and inability to maintain personal hygiene.  

The Veteran was afforded a VA examination in March 2013.  The examiner noted that that Veteran experienced significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted that the Veteran manifested symptoms of sleep impairment, irritability, hypervigilance, flattened affect, social isolation, anxiety, detachment, and avoidance mechanisms.  

An October 2013 private psychiatric report notes that the Veteran manifested a total occupational and social impairment.  The examiner noted that the Veteran manifested symptoms of gross communication impairment due to detachment, estrangement, and irritability as well as an inability to maintain personal hygiene.  

A January 2015 private psychiatric report that notes he experienced significant and severe symptoms of posttraumatic stress disorder as early as 2008.

The Board finds that throughout the appeal period, the Veteran's posttraumatic stress disorder is manifested by severe symptoms of gross communication impairment, an inability to maintain personal hygiene, significant distress, a sleep impairment, irritability, hypervigilance, flattened affect, and social isolation.  Although the Veteran also manifests a cognitive disorder that may contribute to the severity of his symptoms, given the Veteran's advanced age, severe symptoms, and declining health, the Board finds that it is not possible to separate the effects of his service-connected posttraumatic stress disorder from his non-service connected cognitive disorder, and the symptoms will be attributed to his service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability); see also 38 C.F.R. § 3.102 (2016).
 
With resolution of reasonable doubt in the Veteran's favor, the Board finds an evaluation of 100 percent for posttraumatic stress disorder from July 13, 2010 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).


ORDER

An effective date of July 13, 2010 for service connection for posttraumatic stress disorder is granted.

An evaluation of 100 percent for posttraumatic stress disorder from July 13, 2010 is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


